Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Maurie G. Baker on April 28, 2022.

Amendment to Claims
(i). Claims 1-5, 9-10, and 17-20 are canceled.

(ii). New claims 21-32 are added:
21. 	An antibody-containing aqueous formulation, comprising:
a therapeutically effective amount of an anti-interleukin-6 receptor antibody;
a protein stabilizer;
a surfactant; 
a sorbitol tonicifier; and
a buffer;
wherein the anti-interleukin-6 receptor antibody is 5 mg/ml to 30 mg/ml of Tocilizumab IgG; the protein stabilizer is 4% (w/v) to 7% (w/v) of sucrose; the surfactant is 0.01 % (w/v) to 0.05% (w/v) of polysorbate 80; the buffer is 10 mM to 30 mM of acetate buffer; and the antibody-containing aqueous formulation has a pH ranging between 5.0 and 6.0.

22.	The antibody-containing aqueous formulation according to claim 21, wherein said sorbitol tonicifier is 1% (w/v) to 4% (w/v).

23.	The antibody-containing aqueous formulation according to claim 21, wherein the antibody-containing aqueous formulation is administered to a subject by intravenous injection or infusion.

24. 	The antibody-containing aqueous formulation according to claim 21, wherein the antibody-containing aqueous formulation forms less than 5% of aggregates of the anti-interleukin-6 receptor antibody after 3 months of storage at 40°C.

25. 	The antibody-containing aqueous formulation according to claim 21, wherein at least 90% of the anti-interleukin-6 receptor antibody in the antibody-containing aqueous formulation is in monomer form after 3 months of storage at 40°C.

26. 	The antibody-containing aqueous formulation according to claim 21, wherein the antibody-containing aqueous formulation forms less than 5% of aggregates and at least 90% of the anti-interleukin-6 receptor antibody in the antibody-containing aqueous formulation is in monomer form after 3 months of storage at 40°C.

27. 	A method of suppressing aggregate formation of anti-interleukin-6 receptor antibody in an antibody-containing aqueous formulation, comprising steps of: 
formulating the anti-interleukin-6 receptor antibody with an aqueous solution, 
wherein the aqueous solution comprises a buffer, a stabilizer, a surfactant, and a sorbitol tonicifier, and the buffer is an acetate buffer; and
wherein the anti-interleukin-6 receptor antibody is 5 mg/ml to 30 mg/ml of Tocilizumab IgG; the protein stabilizer is 4% (w/v) to 7% (w/v) of sucrose; the surfactant is 0.01 % (w/v) to 0.05% (w/v) of polysorbate 80; the buffer is 10 mM to 30 mM of acetate buffer; and the antibody-containing aqueous formulation has a pH ranging between 5.0 and 6.0.

28.	The method of suppressing aggregate formation of claim 27, wherein said sorbitol tonicifier is 1% (w/v) to 4% (w/v).

29. 	The method of suppressing aggregate formation of claim 27, wherein said antibody-containing aqueous formulation is administered to a subject by intravenous injection or infusion. 

30. 	The method of suppressing aggregate formation of claim 27, wherein the antibody-containing aqueous formulation forms less than 5% of aggregates of the anti-interleukin-6 receptor antibody after 3 months of storage at 40°C.

31. 	The method of suppressing aggregate formation of claim 27, wherein at least 90% of the anti-interleukin-6 receptor antibody in the antibody-containing aqueous formulation is in monomer form after 3 months of storage at 40°C.

32. 	The method of suppressing aggregate formation of claim 27, wherein the antibody-containing aqueous formulation forms less than 5% of aggregates and at least 90% of the anti-interleukin-6 receptor antibody in the antibody-containing aqueous formulation is in monomer form after 3 months of storage at 40°C.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed subject matter of new claims 21-32 is enabled, and neither taught nor suggested by the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-32 are allowed. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
April 28, 2022